Mark J. Geragos
California State Bar #108325
GERAGOS & GERAGOS
644 S. Figueroa Street
Los Angeles, CA 90017
Telephone: (213) 625-3900
Facsimile: (213) 625-1600

Jon D. Williams (8318)
9 Exchange Place, Suite 600
Salt Lake City, UT 84111
Telephone: (801) 746-1460
Facsimile: (801) 998-8077

Attorneys for Lev Aslan Dermen

                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,
                                                      DEFENDANT LEV DERMEN’S
                    Plaintiff,                        RESPONSE TO GOVERNMENT’S
                                                      MOTIONS TO SEAL DEFENDANTS
                                                      MOTION TO COMPEL DISCOVERY
               v.                                     AND DEFENDANTS MOTION TO
                                                      CONTINUE [ECF 531 & 527]
LEV ASLAN DERMEN,
                                                      Case No.: 2:18-cr-00365-JNP-BCW




       Defendant Lev Aslan Dermen (“Mr. Dermen”), through counsel, hereby submits this

response to the Government’s Motion to Seal Defendant’s Motion to Compel Discovery (Dkt.

534) and Government’s Motion to Seal Defendant’s Motion to Continue (Dkt. 530).

       On August 19, 2019, the government filed a Motion to Seal Government’s ​Third

Supplemental James Proffer​ and Exhibits, (Dkt. 496). The government claimed that the




                                              1
“pleading and exhibits include grand jury material, financial information, and information about

the criminal conduct of uncharged persons,” taking the position that sealing was necessary to

protect the privacy interests of others, including third parties, particularly with regard to financial

information.” (Dkt. 496). The government’s motion was granted on August 21, 2019. (Dkt. 500).

On August 28, 2019, the defendant filed a Motion to Compel Discovery regarding the

government’s interference with the defendant’s Rule 15 deposition of Sezgin Baran Korkmaz.

The defendant on the same day also filed a Motion to Continue the Trial Date and Request from

Relief from the Amended Trial Order. Niether motion made reference to information that would

compromise financial information or any other personal identifying information of a sensitive

nature. The motion to Compel details the events leading up to Mr. Korkmaz’s scheduled Rule 15

deposition and the government’s conduct interfering with the deposition, including its suddent

attempt to deem Mr. Korkmaz an unindicted co-conspirator for the sole purpose of introducing

his statements pursuant to FRE 801(d)(2)(e).

       Immediately after the defendant filed its Motions, the government filed emergency

requests seal both of the defendant’s Motions, stating that they “extensively describe substantive

content from the United States’ Third ​James ​Proffer” and that it should be sealed for the reasons

stated in the August 19, 2019 Motion to Seal the Government’s James Proffer and Exhibits.

       However, the defendant’s motions make no reference to sensitive data. Defendant is at a

loss as to what financial information or sensitive data has been revealed within the motions, or

why the defendant’s right to a public trial is somehow outweighed by the government’s

unfounded interests in protecting the privacy interests of uncharged individuals who the

government now alleges are participants in new “lawful” and “unlawful” conspiracies contrived




                                                  2
by the prosecution team. The government has yet again made baseless allegations against

uncharged individuals for the sole purpose of circumventing the rules of evidence, after

guaranteeing on numerous occasions that these individuals were not targets or subjects of the this

investigation. This pattern of providing false assurances to witnesses in this case in exchange for

their cooperation with the government, is the real motive behind the government’s motions

seeking to seal the contents of the government’s ​Third Supplemental James Proffer​ in the first

place. The government has yet to explain any other legitimate basis for the intitial sealing. The

government’s own sealed ​Proffer​ does not reveal sensitive financial information.

       The government fails to cite to any statute or legal theory that justifies sealing the

defendant’s motions in this instance. Accordingly, the defense respectfully requests that the

Court unseal Mr. Dermen’s ​Motion to Continue​ and ​Motion to Compel Discovery.​



Dated: August 28, 2019.

                                                              /s/ Mark J. Geragos
                                                              MARK J. GERAGOS
                                                              GERAGOS & GERAGOS
                                                              644 Figueroa Street
                                                              Los Angeles, CA 90017
                                                              Telephone: (213) 625-3900
                                                              Email: mark@geragos.com

                                                              JON D. WILLIAMS (UT #8318)
                                                              9 Exchange Place, Suite 600
                                                              Salt Lake City, Utah 84111
                                                              Telephone: (801) 746-1460
                                                              Email: jwilliam@lawyer.com

                                                              Attorneys for Lev Aslan Dermen




                                                 3
                                   CERTIFICATE OF SERVICE

       I hereby certify that I filed a true and correct copy of the foregoing, on the case styled
United States of America v. Lev Aslan Dermen,​ this 29th day of August, 2019, with the Clerk of
the Court using CM/ECF, which sent notification of the filing to all parties registered to receive
such notice in the case.



                                                    /s/   Mark J. Geragos




                                                4
